DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoewe (US 6976734) in view of Sahashi (US 8752892).  Regarding claims 1 and 5, Stoewe teaches a seatback ventilation apparatus for vehicles (see Figure 1), comprising: a back board (20) extending in a planar direction, the back board having an intake hole (26) formed therein to communicate with an outside (see Figure 1 and column 3, lines 56-61), and located at a rear side of a seatback (see Figure 1); an intake duct (27) fixed to a front surface of the back board, the intake duct forming a flow passage through which external air suctioned through the intake hole (26) in the back board travels to a discharge hole (back of blower); a blower located in front of the intake duct (27), the blower (22) having an air inlet (23) connected to the discharge hole (back of blower), and suctioning the external air through the air inlet (23) and delivering the external air to an air outlet (28); and a connection tube (30, 32) interposed between and connecting the blower (22) and a seat pad (18) in order to supply the external air introduced from the air outlet in the blower to the seat pad (see Figure 1), the connection tube being formed to be variable in length.
However, Stoewe does not distinctly disclose an elastic member being made of an elastically deformable material, wherein the elastic member is formed in a ring shape to surround all the air inlet and the discharge hole and is disposed between an upper end of the intake duct and a lower end of the blower.  Sahashi, in a similar field of endeavor, teaches a seatback ventilation structure with an elastic member (56) being made of an elastically deformable material (see column 7, lines 10-20), wherein the elastic member (56) is formed in a ring shape (see column 7, lines 10-20) and capable of surrounding an air inlet and discharge hole and being disposed between an upper end of the intake duct and a lower end of the blower (see Figure 3 and column 7, lines 10-20, 37-41).  It would have been obvious to one having ordinary skill in the art to modify the structure of Stoewe and include the seal (56) of Sahashi between the back surface of 38 and the front surface of 22 in order to between connect and seal the connection between the items (see column 7, lines 37-41 of Sahashi).



Regarding claim 4, Stoewe in view of Sahashi further teaches wherein the elastic member (56) seals a gap between the upper end of the intake duct and the lower end of the blower in order to prevent leakage of the external air suctioned into the blower through the air inlet (see column 7, lines 37-41 of Sahashi as well as Figure 3).

Regarding claim 6, Stoewe further teaches a discharge duct located between the blower (22) and the seat pad (18), the discharge duct (36) forming a flow passage to connect the air outlet (28) in the blower to the connection tube (30, 32) in order to induce the external air discharged from the blower to flow into the connection tube.

Regarding claim 7, Stoewe further teaches wherein the discharge duct (36) connects the air outlet (28) in the blower to the connection tube (30, 32) in order to change a flow direction of the external air so that the external air discharged from the air outlet in the blower is introduced into the connection tube connected to the seat pad in a direction intersecting a planar direction of the seat pad (see Figure 1).



Regarding claim 9, Stoewe further teaches wherein the connection tube (36) is formed as a corrugated tube (see Figure 1 and the corrugation near the blower) having a plurality of corrugations, and is deformable in a longitudinal direction thereof or in a direction intersecting the longitudinal direction thereof (described as a “flexible bellows”).

Regarding claim 10, Stoewe further teaches wherein the connection tube absorbs a displacement of the seat pad through deformation in the longitudinal direction thereof or in the direction intersecting the longitudinal direction thereof (see in columns 3 and 4 as item 36 is described as a “flexible bellows” which would indicate a capability of absorbing displacement).

Regarding claim 11, Stoewe further teaches wherein the connection tube (36) absorbs vibration generated by the blower through deformation in the longitudinal direction thereof or in the direction intersecting the longitudinal direction thereof (see in columns 3 and 4 as item 36 is described as a “flexible bellows” which would indicate a capability of absorbing vibration).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636